UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7547


BRIAN L. BROWN,

                  Petitioner - Appellant,

          v.

JOEL ZEIGLER,

                  Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:12-cv-01178)


Submitted:   January 31, 2014               Decided:   February 12, 2014


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian L. Brown, Appellant Pro Se.        Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian    L.     Brown    appeals       the   district      court’s    order

adopting the recommendation of the magistrate judge, granting

the Defendant’s motion to dismiss or for summary judgment, and

denying    relief    on    Brown’s     28   U.S.C.       § 2241      (2012)    petition.

Brown    also    appeals    the     district    court’s        post-judgment      order,

which,    upon    review     of     Brown’s     motions        for   reconsideration,

reaffirmed the judgment order. 1            We affirm both orders.

            We review de novo the district court’s initial order.

Yi v. Fed. Bureau of Prisons, 412 F.3d 526, 530 (4th Cir. 2005)

(§ 2241 standard of renew); Dash v. Mayweather, 731 F.3d 303,

311 (4th Cir. 2013) (summary judgment standard of review).                          The

district court read Brown’s petition to allege constitutional

violations relating only to the conditions of his confinement at

FCI-Beckley.        Believing       that    such    claims      were    more    properly

brought in a Bivens 2 action, the court then construed Brown’s

petition    as    such     and    denied    relief       for    failure   to    exhaust

     1
        Brown’s post-judgment motions, filed within twenty-eight
days of the district court’s dismissal order, tolled the time to
appeal.    Fed. R. App. P. 4(a)(4)(A)(vi).  Thus, Brown’s notice
of appeal, filed within thirty days of the denial of his motions
for reconsideration, was timely as to both the district court’s
order denying the reconsideration motions and the dismissal
order.    See id.; MLC Auto., LLC v. Town of S. Pines, 532 F.3d
269, 278-79 (4th Cir. 2008).
     2
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).



                                            2
available    administrative             remedies.           Regardless           of     whether

Brown’s    action     was    properly         brought       pursuant       to     Bivens      or

Section 2241, administrative exhaustion was required.                                 See Timms

v. Johns, 627 F.3d 525, 530-31 (4th Cir. 2010) (explaining that

exhaustion is required before a habeas action may be brought, at

least in the absence of exceptional circumstances); 42 U.S.C.

§ 1997e(a)       (requiring       a    prisoner       to    exhaust        administrative

remedies before filing any suit challenging the conditions of

confinement).       We agree with the district court that Brown did

not    fulfill    this   basic        requirement      here.         In    addition,        the

district    court    did    not       abuse    its    discretion      in    denying         Rule

60(b) relief, after considering Brown’s untimely objections to

the recommendation of the magistrate judge.                      See MLC Auto., 532
F.3d at 277 (Rule 60(b) standard of review).

            We     therefore       affirm       the    rulings       below.            We   deny

Brown’s motion to suspend the proceedings.                           We dispense with

oral    argument     because       the      facts     and    legal    contentions           are

adequately    presented       in      the     materials     before        this    court      and

argument would not aid the decisional process.

                                                                                       AFFIRMED




                                               3